Citation Nr: 0725899	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-32 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.  

2.  Entitlement to service connection for knee disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from August 1972 to 
June 1973.  These matters come to the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In a February 2005 VA Form 9 (Appeal to Board of Veterans' 
Appeals), and again in a July 2007 statement in support of 
claim (VA Form 21-4138), the veteran requested a Board 
hearing before a member of the Board sitting at the RO.  
Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a travel board hearing.  

(The veteran is advised that if he desires to withdraw the 
hearing request prior to the hearing, he may do so in 
writing.  See 38 C.F.R. § 20.702(e) (2006)).  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  The RO should notify 
the veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  After the hearing, 
the claims file should be returned to the 
Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has 


the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

